Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 

Allowable Subject Matter
Claims 1-20 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest reasonable prior art to the instant application, see Quaid in view of Kang of reference fails to disclose a system for robotic surgery wherein the robotic articulations of the arm, which is force-feedback sensed, allows for motion in less than 6 degrees of freedom and wherein the base mechanically connects to the display apparatus and the robot arm together, such that the base is utilized to control the robot arm, while at the same time, the display is configured to show the representation of the patient and the position of a surgical instrument along with effector (and forces acting there-upon) coupled to the robot arm. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793